Citation Nr: 1706077	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a head injury, also claimed as head and face trauma.

2. Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, also claimed as rashes and skin sores.

3. Whether new and material evidence has been received to reopen a claim for service connection for a broken nose, also claimed as nostril gland damage.

4. Entitlement to service connection for memory loss.

5. Entitlement to service connection for residuals of left and right eye trauma.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

7. Entitlement to service connection for tear duct damage.

8. Entitlement to an initial compensable disability rating for a residual scar to the left upper lip.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:  Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976 and from October 1976 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file is now in the jurisdiction of the Roanoke RO.

At the time of the June 2009 rating decision, the Veteran was represented by the American Legion.  This representation was revoked when the Veteran hired a private attorney.  38 C.F.R. § 14.631(f)(1) (2016).  In September 2014 and August 2016 correspondence, prior to certification of the appeal to the Board, the Veteran's private attorney withdrew.  In January 2017, the Veteran appointed the accredited agent as listed above as his representative in this matter.  

The Board has recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD and depression, to clarify that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran filed an application for increased compensation based on unemployability in May 2014, after he appealed the other issues.  However, entitlement to a TDIU rating is part and parcel of the determination of an increased rating claim, therefore it is discussed in this decision.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1. An unappealed February 1996 rating decision denied the Veteran service connection for a head injury based on lack of evidence of a head injury during service.

2. Evidence received since the February 1996 rating decision does not show a head injury during service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

3. An unappealed February 1996 rating decision denied the Veteran service connection for a skin condition based on a lack of nexus between a current and in-service skin condition.

4. Evidence received since the February 1996 rating decision does not tend to relate a skin condition service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

5. An unappealed February 1996 rating decision denied the Veteran service connection for a broken nose based on lack of evidence of a broken nose during service.

6. Evidence received since the February 1996 rating decision does not show a broken nose during service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

7. Considering the entire period under appeal, the Veteran has not been diagnosed as having memory loss, nor was such a disability manifested during service; the preponderance of the evidence is against a finding that the Veteran has memory loss related to an event, injury, or disease in service.

8. Considering the entire period under appeal, the Veteran has not been diagnosed as having residuals of left and right eye trauma, nor was such a disability manifested during service; the preponderance of the evidence is against a finding that the Veteran has residuals of left and right eye trauma related to an event, injury, or disease in service.

9. Any current diagnosis of PTSD is not based on a verified stressor.

10. An acquired psychiatric disorder, to include PTSD and depression, was not manifested during the Veteran's active duty service or for many years thereafter, nor is an acquired psychiatric disability otherwise causally related to such service.

11. Considering the entire period under appeal, the Veteran has not been diagnosed as having tear duct damage, nor was such a disability manifested during service; the preponderance of the evidence is against a finding that the Veteran has tear duct damage related to an event, injury, or disease in service.

12. The Veteran's a residual scar to the left upper lip is manifested by, at worst, a scar that measures 3 centimeters by 0.1 centimeters, and that is not painful, unstable, or disfiguring.

13. For the entire appellate period, the Veteran was not incapable of obtaining and maintaining substantially gainful employment because of his service-connected disability.


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for a head injury, also claimed as head and face trauma, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has not been received, and the claim of service connection for a skin condition, also claimed as rashes and skin sores, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. New and material evidence has not been received, and the claim of service connection for a broken nose, also claimed as nostril gland damage, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4. Service connection for memory loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. Service connection for residuals of left and right eye trauma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. Service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

7. Service connection for tear duct damage is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8. An initial compensable disability rating for a residual scar to the left upper lip is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2007) (2016).

9. For the entire appellate period, the criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's claims.  With respect to the new and material evidence claims, a November 2008 letter notified the Veteran of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  With respect to the service connection claims, November 2008 and December 2008 letters notified the Veteran of the information needed to substantiate and complete these claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of these issues, the notice was timely.

As the rating decision on appeal granted service connection for a residual scar to the left upper lip and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In the November 2008 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the June 2009 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA and Social Security Administration (SSA) treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claims.

The Veteran was provided VA examinations in connection with his claim for an increased rating for a residual scar to the left upper lip.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary with regards to the claim for increased rating and TDIU.

The Board notes the Veteran was not afforded VA examinations for his service connection claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claims for service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that examinations and opinions with respect to the Veteran's claims of service connection for memory loss, residuals of left and right eye trauma, an acquired psychiatric disorder, and tear duct damage are not needed because the only evidence indicating such disabilities are related to service are general, conclusory lay statements.  The Veteran asserts an in-service injury (a falling telephone pole) caused these disabilities.  However, as will be explained further below, there is no competent and credible evidence this event occurred; that there are diagnoses of memory loss, eye trauma, or tear duct damage; nor is there medical evidence of record regarding a nexus between the disabilities and service.  As there is no indication of an event or injury in service or a causal connection by competent lay or medical evidence, examinations are not warranted.  See McLendon, supra.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

New and Material Evidence Claims

A February 1996 rating decision denied service connection for a skin condition based on lack of nexus between a skin condition and a disease or injury during military service.  The rating decision also denied service connection for a head injury and a broken nose due to no findings of these injuries during service.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final. 38 U.S.C.A. § 7105.

In September 2008, the Veteran filed new claims for a head injury, claimed as head and face trauma; a skin condition, claimed as rashes and skin sores; and a broken nose, claimed as nostril gland damage.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The pertinent evidence of record in February 1996 consisted of the Veteran's service treatment records, VA medical records, and an October 1997 VA skin examination report.

Evidence received since the February 1996 rating decision includes additional VA treatment records and SSA records, as well as statements from the Veteran reporting he was hit by a telephone pole during service.

To the extent that the Veteran asserts he has head and nose injuries due to being hit by a telephone pole during service, these assertions are not new, as he made such assertions prior to the February 1996 rating decision.  VA and SSA treatment records received subsequent to the February 1996 rating decision were not in the record at the time of that decision and are, therefore, new.  However, these records neither indicate complaints nor treatment for a head injury, skin condition, or a broken nose, nor they do not include medical opinions that relate these claimed disabilities to his service or any other probative evidence that does so.

The Veteran's claim of service connection for a skin condition was denied based on a lack of nexus between a skin condition and service.  Consequently, for new evidence to be material, it must tend to relate a skin condition to his service.  While the VA and SSA treatment records are new evidence (in that they were not previously associated with the record), they are not material evidence.  They do not show or suggest that the Veteran has a skin condition that was related to service.  The Veteran's claims for service connection for a head injury and a broken nose were denied based on a lack of evidence of an in-service injury.  For new evidence to be material, it must indicate an in-service event or injury.  The Veteran's VA and SSA treatment records are not material in that they do not show an in-service injury.  Therefore, the new records do not relate to the unestablished facts necessary to substantiate the claims; do not raise a reasonable possibility of substantiating the claims; and are not material.

Accordingly, the Board finds that new and material evidence has not been received, and the claims of service connection for a head injury, a skin condition, and a broken nose may not be reopened.

Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Memory Loss, Eye Trauma, and Tear Duct Damage

The Veteran's service treatment records are silent for complaints of memory loss or eye trauma, to include tear duct damage.  The Veteran has reported he was hit with a telephone pole during service; however, there is no evidence of such an injury during service.  His service records show a May 1983 notation for a laceration to the upper lip that required seven stitches, but it does not show any eye injury or memory loss.  On an April 1982 Report of Medical History, the Veteran specifically denied eye trouble and memory loss or amnesia.

The Veteran's post-service treatment records are silent for diagnoses of a disability manifested by memory loss, eye trauma, and tear duct damage.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed disability manifested by memory loss, eye trauma, or tear duct damage.  There is no competent evidence of a pathology for complaints of a disability manifested by memory loss, eye trauma, or tear duct damage at any time during the applicable appeal period .  Although the Veteran is competent to discuss symptoms he is experiencing, he is not competent to provide statements regarding the pathology or diagnosis of any such disability.

Even assuming the Veteran has diagnoses of a disability manifested by memory loss, eye trauma, or tear duct damage, the evidence of record does not support findings of service connection.  The Board has considered the Veteran's reports attributing his injuries to being hit with a telephone pole during service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of a disability manifested by memory loss, eye trauma, or tear duct damage.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In the absence of any persuasive and probative evidence that the Veteran has a disability manifested by memory loss, eye trauma, or tear duct damage that is etiologically related to active service, service connection is not warranted and the claims must be denied. 

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matters.  He has not submitted a competent medical statement indicating he has a disability manifested by memory loss, eye trauma, or tear duct damage, or relating any such diagnoses to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claims of service connection for memory loss, residuals of left and right eye trauma, and tear duct damage, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder

Service connection for PTSD requires a medical diagnosis in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).

The evidence of record does not show that the Veteran was diagnosed with PTSD in service, participated in combat, nor was a prisoner of war.  The Veteran's service treatment records show no suggestion of any psychiatric distress or complaints.  On an April 1982 Report of Medical History, the Veteran denied experiencing depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.

In multiple statements, including a July 2016 PTSD stressor statement, the Veteran reported that his alleged in-service stressor was being hit with a telephone pole.  As discussed above, there is nothing in the Veteran's service records showing this alleged incident occurred, which he contends resulted in various injuries.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

It is undisputed that a lay person is competent to offer evidence as to facts within his or her personal knowledge, such as the occurrence of an in-service stressor.  In assessing the credibility of the Veteran's statements, the Board notes initially that no explanation has been offered for the fact that the Veteran's military records have provided no corroboration.  As noted, the Veteran's service treatment records do not note any injury due to being hit with a telephone pole.  While there is a notation of a lip laceration for which the Veteran has been service connected, the medical records at the time provide no suggestion of any additional injury; do not indicate how the injury occurred, to include whether it involved being hit with a telephone pole; and show no suggestion of any psychiatric distress or complaints.  Service connection for PTSD must therefore be denied because there is no evidence that any current PTSD diagnosis is related to any corroborated stressors shown to have occurred during active duty service.

The Board acknowledges the polysubstance abuse and alcohol dependency diagnoses in the VA treatment records.  However, these diagnoses do not warrant service connection because the law states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if, as here, the claim was filed after October 31, 1990.  38 C.F.R. §§ 3.1(m), 3.301(a).  Moreover, when, as here, the law is dispositive of the claim, it should be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law).

The Board also acknowledges that the Veteran has a diagnosis of depression in his VA treatment records; however, it has been determined to be secondary to polysubstance dependence.  See, e.g., February 2005 VA treatment records; 38 C.F.R. §§ 3.1(m), 3.301(a).  The Board notes that the Veteran, though entirely competent to report his symptoms both current and past, is not competent to opine on matters such as the etiology of his current psychiatric problems.  Such opinion requires specific medical training in the field of psychiatric medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of psychiatric medicine to render medical opinions, the Board must find that his contention with regard to a nexus between any acquired psychiatric problems and military service to be of no probative value.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his claims are not competent evidence of a nexus, and regardless, are outweighed by the medical records correlating a mood disorder with polysubstance dependence.

In conclusion, the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder related to his active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's residual scar to the left upper lip as 0 percent disabling under Diagnostic Code 7800-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

As an initial matter, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  These amendments apply to applications for benefits received by VA on or after October 23, 2008.  In this case, the rating for the Veteran's residual scar to the left upper lip arose out of his September 2008 claim for service connection.  Therefore, only the version of the schedular criteria effective as of August 2002 is applicable.  See  38 C.F.R. § 4.118 (providing, in pertinent part, that an award based on the current criteria will in no case be effective before October 23, 2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the AOJ has considered both sets of criteria and the Board will accord the Veteran's claim the same consideration under the circumstances of this case.  

For claims filed before October 23, 2008, scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  For these scars: area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

In October 2008, the regulations regarding scars were amended to allow for separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, Diagnostic Code 7804 provides that, one or two unstable or painful scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.

Diagnostic Code 7800 provides that compensation is warranted for scars affecting the head, face or neck that are associated with one or more characteristics of disfigurement.

Diagnostic Code 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; a deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; and a deep and nonlinear scar covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805 any other scars, including linear scars, are to be rated based on any disabling effect(s).  38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (effective October 23, 2008).

On April 2009 VA examination, the Veteran had a level scar at the upper lip measuring approximately 3 centimeters by 0.1 centimeters.  The scar had hypopigmentation less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, or limitation of motion.  There were no burn scars, and the upper lip scar caused no distortion or asymmetry of any features.  The scar had no effect on the Veteran's usual occupation or daily activities.

On May 2016 VA examination, the examiner noted the Veteran's upper lip scar was neither painful nor unstable, and measured 1.5 centimeters by 0.2 centimeters.  The scar did not cause any disfigurement or distortion of facial features.  It had no impact on his ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's residual scar to the left upper lip does not result in a compensable disability rating for the entire appellate period.  There is no indication that at any time during the appellate period the residual scar was unstable, painful, or disfiguring, or that it covered a compensable part of his body.  Even considering both sets of regulations, the Board can find no basis for a higher rating, including under different diagnostic codes.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's residual scar to the left upper lip.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial compensable disability rating for a residual scar to the left upper lip is not warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's residual scar to the left upper lip under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's residual scar to the left upper lip is manifested by a small scar that is neither painful, unstable, nor disfiguring.  The symptomatology and effects on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for residual scar to the left upper lip.  38 C.F.R. § 3.321(b) (2016); Thun, 22 Vet. App. 111.

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the entire appellate period, the Veteran's sole service-connected disability has been the residual scar to the left upper lip, rated as 0 percent disabling.  Therefore, the Veteran does not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Furthermore, there is no evidence the Veteran's residual scar to the left upper lip has been found to affect the Veteran's ability to work.  Rather, the April 2009 and May 2016 VA examiners specifically noted the scar did not affect the Veteran's ability to work.  Thus referral for extraschedular TDIU consideration is not appropriate.  See 38 C.F.R. § 4.16(b).

For this reason, the preponderance of the evidence is against the claim of entitlement to a TDIU - in turn, meaning there is no reasonable doubt to resolve in the Veteran's favor and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal to reopen a claim of service connection for a head injury, also claimed as head and face trauma, is denied.

The appeal to reopen a claim of service connection for a skin condition, also claimed as rashes and skin sores, is denied.

The appeal to reopen a claim of service connection for a broken nose, also claimed as nostril gland damage, is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for residuals of left and right eye trauma is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Entitlement to service connection for tear duct damage is denied.

An initial compensable disability rating for a residual scar to the left upper lip is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


